DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on June 28, 2022.  Claim(s) 1-18 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 7, and 13 in the response filed on 06/28/2022.  No claims are canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system (claims 13-18), method (claims 1-6), or product (claims 7-12) and is a method of business process management which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 13-18 and product Claim 7-12.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
running, by a first user, a first plurality of runs of a first set of business processes, with each run of the first plurality of runs including collecting a set of internal runtime parameters and external parameters; 
detecting, by a business process failure detection module, a first business process management (BPM) failure, with the detection of the first BPM failure including detecting all internal runtime and external parameters involved in the run associated with the first BPM failure; 
storing, in a reference data warehouse, the internal runtime and external parameters involved in the run associated with the first BPM failure; 
building, by a BPM machine-learning module, a first high risk test scenario, with the building of the first high risk test scenario including:
receiving, from a reference data warehouse, a set of parameters that the BPM machine-learning module uses for running the first plurality of runs, and
responsive to the receipt of the set of parameters, identifying a sub-set of parameters that are identified as commonly causing the first plurality of runs to fail;
running, by the BPM machine-learning module, a second plurality of runs of the first high risk test scenario; and 
responsive to the running of the second plurality of runs, modifying, by the BPM machine-learning module, the first high risk test scenario by: 
identifying a sub-set of problematic parameters, and 
removing the sub-set of problematic parameters.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  A business process management system to detect failure and develop risk scenarios recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor(s) set and a machine-readable storage device in Claim 13 is just applying generic computer components to the recited abstract limitations.  The machine-readable storage device; and computer code stored on the machine-readable storage device, with the computer code including instructions and data to case a processor(s) set to perform operations in Claim 7 appears to be just software.  Claims 7 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a data warehouse (Claim 1) a processor (s) set and a machine-readable storage device (claim 13) and/or a machine-readable storage device; and computer code stored on the machine-readable storage device, with the computer code including instructions and data to case a processor(s) set to perform operations (Claim 7). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 7, and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0020] about implantation using general purpose or special purpose computing devices [Subsystem 102 may be a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any other type of computer] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 7, and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, 8-12, and 14-18 further define the abstract idea that is present in their respective independent claims 1, 7, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-12, and 14-18 are directed to an abstract idea.  Thus, the claims 1-18 are not patent-eligible.

Response to Arguments
The Applicants remarks (pages 8 and 9) begin with the rejection under 35 U.S.C. § 101.  The arguments include that the current amendments to the claims integrate the judicial exception into a practical application by improving the way a “high risk” test scenario is built with a machine learning module with the appropriate parameters.  For that reason, the Applicant argues that the claims are patent-eligible subject matter. 

The Examiner disagrees with the Applicants arguments.  Business process management and running high risk test scenarios are commercial interactions (business relations).  The mere application of generic computer hardware and generic machine learning models is not more than applying the exception to a computer.  In this case the computer is merely a tool used to perform the abstract idea.  The Examiner does not find integration into practical application.  

In summary, claims 1-18 remain rejected under 35 U.S.C. § 101 at this time. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 3, 2022